DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 directed to hydrogel particles in the reply filed on 9 November 2022 is acknowledged.

Status of the Claims
Claims 1-10 are pending, presented for examination, and rejected as set forth below.

Priority
The instant application claims the benefit of U.S. Provisional application 63/012,081 filed 18 April 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reb (U.S. PGPub. 2017/0231915) in view of Liu (Chengde Liu, et al, Gelatin-Based Hydrogels with B-Cyclodextrin as a Dual Functional Component for Enhanced Drug Loading and Controlled Release, 3 RSC Adv. 25041 (2013)).
Applicants claims are directed to particles of a hydrophilic hydrogel containing a “plurality of encapsulation sites” represented by cyclodextrin conjugated to the matrix, with at least some of the cyclodextrins encapsulating a hydrophobic therapeutic agent.  The examiner notes that it is not until Claim 10 that a particular form of conjugation is specified; under the broadest reasonable interpretation “conjugation” is understood to mean “formed by the union of two compounds” with no particular limitation on the manner in which they are combined.  Absent Claim 10, this definition will apply.  Claim 2 specifies the hydrogel matrix comprises gelatin, with Claims 3-5 specifying a particular particle size of the composition.  Claim 6 indicates that the hydrogel is gelatin, with the cyclodextrin conjugated to the gelatin.  Claims 7 and 8 require that the hydrogel be crosslinked, with Claim 8 specifying that the crosslinker is glutaraldehyde.  Claim 9 specifies the cyclodextrin is β-cyclodextrin.
Reb describes polymeric cyclodextrin microspheres.  (Abs.).  Reb indicates that these biocompatible polymeric microspheres are suitable for drug delivery, and that the cyclodextrins may be the β-cyclodextrin of instant claim 9.  [0024-5; 0028].  Reb indicates that certain embodiments of the microspheres are crosslinked to the cyclodextrin, and can include each of the gelatin and glutaraldehyde of the instant claims as such a covalent crosslinker, addressing the limitations of Claims 6-8, and 10.  [0067].  Reb indicates that therapeutic agents of the composition are ones which are disposed within the cavity of the cyclodextrin ring, addressing the “encapsulation” limitations of Claim 1.  [0068].  Reb indicates that in some embodiments the microspheres can be provided as spheres having average diameters of about 10-2000 microns.  [0072].  While this overlaps and therefore renders obvious the limitations of Claim 3, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), these values fall outside the range of Claims 4 and 5.  However, it must be remembered that generally, differences in size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Here, it would have been prima facie obvious to optimize microsphere size to encompass the limitations of Claims 4 and 5.
Despite indicating that “the therapeutic agent comprises any therapeutic agent capable of being loaded or bound within the ring or ring-like structure of a cyclodextrin,” Reb does not specify that the agent is hydrophobic.  [0071].  This is cured by the teachings of Liu, which indicates that the inner cavity of β-cyclodextrins are hydrophobic and serve as binding sites for hydrophobic drugs.  Pg. 25046, 25048.
As such, it would have been prima facie obvious to have covalently conjugated B-cyclodextrin encapsulating a hydrophobic active agent to a crosslinked gelatin hydrogel, either alone or employing a glutaraldehyde crosslinking agent, to provide microparticles for use as drug delivery agents.  This is because Reb indicates that β-cyclodextrins may be covalently bound to gelatin, either alone or crosslinked with glutaraldehyde, in hydrogel microparticles to deliver active agents capable of being loaded in the cavity of the cyclodextrin, and Liu indicates that the cavities of β-cyclodextrins are hydrophobic and serve as binding sites for hydrophobic active agents.

Technological Background Material 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baoguo Chen & Xioahong Hu, An Injectable Composite Gelatin Hydrogel with pH Response Properties, 2017 J Nanomat. Article ID 5139609.
Thai Thanh Hoang Thi, et al, Oxidized Cyclodextrin-Functionalized Injectable Gelatin Hydrogels as a New Platform For Tissue-Adhesive Hydrophobic Drug Delivery, 7 RSC Adv. 34053 (2017).
Mehmet Arslan, et al, Cyclodextrin Embedded Covalently Crosslinked Networks: Synthesis and Applications of Hydrogels with Nano-Containers, 11 Polym. Chem. 615 (2020; available 29 Nov. 2019)).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613